DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11, 12, 15, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Bishop (2018/0157002US).
In terms of Claim 1, A system for optically coupling a first plurality of optical fibers to a second plurality of optical fibers (Figure 4a, 5 and 6a), the system comprising: a tool including a fiber insertion station Figure 6a: 120); a plurality of fiber alignment devices each defining a respective fiber passage extending between opposite first and second fiber insertion ends of the fiber alignment device (Figures 5 and 6a: 154a-b); a 
As for claim 2, Bishop teaches the device of claim 1, wherein the biasing mechanism (152) is a first biasing mechanism; and wherein the system includes a second biasing mechanism configured to bias at least a first optical fiber into the alignment device at the fiber insertion station through the first fiber alignment end and to bias at least a second optical fiber into the alignment device at the fiber insertion station through the second fiber alignment end (Figure 6a: 152).
As for claim 7, Bishop teaches the device of claim 1, wherein the carrier (120) includes a base (144) and a cover (Figure 4a: 20), the base defining a plurality of pockets, each pocket sized and shaped to hold one of the fiber alignment devices (Figure 4a and 5).
As for claim 8, Bishop teaches the device of claim 1, wherein the base is movable relative to the cover to index the fiber alignment devices to the fiber insertion station (Figure 4a: 20).
As for claims 11 and 20, Bishop teaches the device of claims 1 and 15, wherein each fiber alignment device is configured to receive a plurality of optical fibers at each of the first and second fiber insertion ends (Figure 6a: 160)

In terms of claim 15, A system for indexing fiber alignment devices within a fiber coupling tool (Figure 4a, 5 and 6a), the system comprising: a carrier (Figure 6a: 120) configured to mount to the fiber coupling tool (Figure 6a), the carrier being elongate along a first axis, the carrier including a base and a cover (Figure 6a: 144 and Figure 4a: 20), the base defining a plurality of pockets that extend along second axes transverse to the first axis, the base being movable relative to the cover along the first axis to sequentially uncover each pocket (Figure 5); and a plurality of fiber alignment devices (Figure 6a: 154a-b), each fiber alignment device disposed in one of the pockets (Figure 5), each fiber alignment device including respective first and second pieces that cooperate to define a respective fiber passage extending along one of the second axes between opposite fiber insertion ends of the fiber alignment device (Figure 6a: 154a-b).
As for claim 16, Bishop teaches the device of claim 15, wherein the carrier includes a retention arrangement to hold the cover to the base to inhibit movement along the second axes and to inhibit movement along a third axis that is transverse to both the first and second axes (Figure 4a: outer housing both 20 and 120).
As for claim 17, Bishop teaches the device of claim 15, wherein the retention arrangement includes a groove defined by one of the base and the cover and a rib (middle section between the opening of 120 as shown in Figure 4a) defined by the other of the base and the cover (Figure 6a: groove holding 154a-b).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Bishop (2018/0157002US).
In regards to claims 10 and 19, Bishop teaches the device having a plurality of holes to houses multiple fibers. 
Bishop does not teach wherein each fiber alignment device is configured to receive only one optical fiber at each of the first and second fiber insertion ends. However as shown in Figure 6 the fiber insertion ends is cable of having a device having only one groove to hold a single fiber cable entry wherein the groove only has a .

Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Bishop in view of the US Patent Application Publication to Chao 2004/0037511US.
Regarding claims 3-6 and 9, Bishop teaches the device of claim 1, Bishop does not teach wherein further comprising a UV light source configured to shine UV light at the alignment device at the fiber insertion station; further comprising an injector configured to inject UV-curable adhesive into the alignment device; wherein UV-curable adhesive is disposed within each alignment device prior to the alignment device reaching the fiber insertion station; wherein the base is UV transparent.
Chao does teach further comprising a UV light source (Figure 4b: 362) configured to shine UV light at the alignment device (Figure 4b: 12) at the fiber insertion station (See 326); further comprising an injector configured to inject UV-curable adhesive into the alignment device (351); wherein UV-curable adhesive is disposed within each alignment device prior to the alignment device reaching the fiber insertion station (361); wherein the base is UV transparent (See 12 being transparent to UV light from 362). It would have been obvious to one .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Bishop in view of the US Patent Application Publication to Larson 2018/0067262US.
In regards to claims 13 and 14, Bishop teaches the device of claim 1, Bishop does not teach wherein the base of the carrier is configured to slide relative to the cover and the carrier slides along a slide axis that is transverse to the fiber passage extending through the fiber alignment devices.
Larson teaches an optical alignment structure having a base and a cover (Figure 1b: 110 and 120) wherein the base of the carrier is configured to slide relative to the cover and the carrier slides along a slide axis that is transverse to the fiber passage extending through the fiber alignment devices (Figure 1b). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the cover of Bishop with a sliding cover in order to prevent the fiber from being damage if the cover is rotating in a manner that slams onto the fiber. This ensure the fiber is well protected by the cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HOANG Q TRAN/Examiner, Art Unit 2874                      




/SUNG H PAK/Primary Examiner, Art Unit 2874